DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 12/10/2020 Amendments/Arguments, which directly amended claim 8; and traversed the rejections of the claim of the 10/15/2020 Office Action are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaMance et al (US 6,542,820).

    PNG
    media_image1.png
    505
    670
    media_image1.png
    Greyscale


receiving a desired satellite position for imaging from a ground-based orbit propagator (i.e. reads on retrieving the desired orbit model and “Model Trajectory Data” (MTD)) (col 5, line 13 – col 6, line 2; col 6, lines 55-59);
receiving an actual satellite position from a satellite positioning system (i.e. reads on extracted “satellite tracking data (STD) from a database) (Fig 4 – step 402; col 4, lines 25-62; col 6, lines 15-54);
repeatedly comparing the desired satellite position and the actual satellite position at predetermined time intervals (Fig 4 – step 406; col 6, lines 58-60; col 7, lines 16-17); and
calculating a corrected imaging time by performing extrapolation on the actual satellite position from the position closest to the desired satellite position based on a result of the comparing (Fig 4 – step 408; col 6, line 60 – col 7, line 2).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 1-7 and 9-16 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,219,615 discloses satellite communication systems, and a method of operating such systems.  In a satellite position fixing system, where an earth station communicates with a satellite which, in turn, communicates with selectable ones out of a plurality of user terminals whose position, on the surface of the earth, is measured, the accuracy of measurement of the position of the satellite is improved by using all of the user terminals as further triangulation points, the improved position being incorporated in further user terminal position determinations, and so on to create a cumulative improvement.  Weighting is applied so that user terminals with large errors in triangulation are given small significance and those with small errors are given great significance.
US 7,830,304 discloses a system and method of locating the position of a satellite or a user using a satellite positioning system.  The system and method includes receiving, at a terminal, satellite positioning data for at least one specified time period over a communications 
US 8,260,551 discloses a method for refining a position estimate of a low earth orbiting (LEO) satellite.  In the method, a first position estimate of a LEO satellite is obtained with a GNSS receiver on-board the LEO satellite.  The first position estimate is communicated to a Virtual Reference Station (VRS) processor.  VRS corrections are received at the LEO satellite, the VRS corrections having been calculated for the first position estimate by the VRS processor.  The VRS corrections are processed on-board the LEO satellite such that a VRS corrected LEO satellite position estimate of the LEO satellite is generated for the first position estimate.
US 9,244,177 discloses position calculating methods and devices.  Satellite information may be calculated, which includes satellite position, satellite movement speed, and satellite movement direction of a positioning satellite.  A pseudo distance between the positioning satellite and a user may be calculated based on a satellite signal received from the positioning satellite.  The position of the user may be calculated using the satellite information and the pseudo distance in executing a convergence calculation with positioning information for a reference satellite, thereby eliminating a time error term from unknown quantities.
US 9,366,763 discloses a method and system for a mobile station to determine its position (or velocity) and time using a hybrid combination of satellite orbit data.  In one aspect, the mobile station combines predicted orbit data from one satellite and real-time orbit data from another satellite in the determination of a fix.  The combination can be made to the satellites in the same or different satellite systems.  The mobile station can use the real-time orbit data of a 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646